DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	Applicant's election without traverse of Group II (Invention II) and an engineered enzyme
 in the reply filed on 02/08/2021 is acknowledged.  Claims 1-4, 6, 9, 11, 13, 14, and 16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention. The requirement is still deemed proper and is therefore made FINAL.

2.	Claims 18-21, 23, 26, 27, 29, 31, and 33 and an engineered enzyme are under consideration in this Office Action.


Title
3.	The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 


Claim objection
4.	Claim 21 is objected for reciting “XB” without defining the abbreviation in the claim.  Appropriate correction is required.  For examination purposes it is assumed that XB is the halogen bond.
Claim 23 is objected for reciting “HB” without defining the abbreviation in the claim.  Appropriate correction is required.  For examination purposes it is assumed that XB is the hydrogen bond.



Improper Markush Grouping Rejection
5.	Claim 26 is rejected on the basis that it contains an improper Markush grouping of alternatives. See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 
The Markush grouping of engineered enzyme, a structural protein, a signaling protein, a regulatory protein, a transport protein, a sensory protein, a motor protein, a defense protein, a hormonal protein, or a storage protein is improper because the alternatives defined by the Markush grouping do not share both a single structural similarity and a common use for the following reasons: each of the proteins and enzyme have no common structure and have different chemical and biological properties. 
To overcome this rejection, Applicant may set forth each alternative (or grouping of patentably indistinct alternatives) within an improper Markush grouping in a series of independent or dependent claims and/or present convincing arguments that the group members recited in the alternative within a single claim in fact share a single structural similarity as well as a common use.



Claim Rejections - 35 USC § 112
6.	The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

7.	Claims 18-21, 23, 26, 27, 29, 31, and 33 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
The claims are drawn to a broad and widely varying genus of engineered proteins comprising at least one halogenated amino acid residue, wherein the halogenated amino acid residue comprises formation of a hydrogen bond-enhanced halogen bond (HeX-B) which thermally stabilizes the engineered protein as compared to a parent protein, where the engineered proteins have any biological activity, amino acid sequence, and structure.  The claims are drawn to a broad and widely varying genus of engineered enzymes, genus of engineered structural proteins, genus of engineered signaling proteins, genus of engineered regulatory proteins, genus of engineered transport proteins, genus of engineered sensory proteins, genus of engineered motor proteins, genus of engineered defense proteins, genus of engineered hormonal proteins, and genus of engineered storage proteins, where the engineered enzymes and proteins have any biological activity, amino acid sequence, and structure.
According to MPEP 2163:   
“For each claim drawn to a genus: The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice (see i)(A), above), reduction to drawings (see i)(B), above), or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus (see i)(C), above). See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406.

A "representative number of species" means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. See AbbVie Deutschland GmbH & Co., KG v. Janssen Biotech, Inc., 759 F.3d 1285, 1300, 111 USPQ2d 1780, 1790 (Fed. Cir. 2014)…”

According to MPEP 2163.02:   
“The courts have described the essential question to be addressed in a description requirement issue in a variety of ways. An objective standard for determining compliance with the written description requirement is, "does the description clearly allow persons of ordinary skill in the art to recognize that he or she invented what is claimed." In re Gosteli, 872 F.2d 1008, 1012, 10 USPQ2d 1614, 1618 (Fed. Cir. 1989). Under Vas-Cath, Inc. v.  Mahurkar, 935 F.2d 1555, 1563-64, 19 USPQ2d 1111, 1117 (Fed. Cir. 1991), to satisfy the written description requirement, an applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention, and that the invention, in that context, is whatever is now claimed. The test for sufficiency of support in a parent application is whether the disclosure of the application relied upon "reasonably conveys to the artisan that the inventor had possession at that time of the later claimed subject matter." Ralston Purina Co. v. Far-Mar-Co., Inc., 772 F.2d 1570, 1575, 227 USPQ 177, 179 (Fed. Cir. 1985) (quoting In re Kaslow, 707 F.2d 1366, 1375, 217 USPQ 1089, 1096 (Fed. Cir. 1983)).”

The reference of Chica et al. (Curr Opin Biotechnol. 2005 Aug;16(4):378-84; PTO 892) teaches that the complexity of the structure/function relationship in enzymes has proven to be the factor limiting the general application of rational enzyme modification and design, where rational enzyme modification and design requires in-depth understanding of structure/function relationships.  The reference of Singh et al. (Curr Protein Pept Sci. 2017, 18, 1-11; PTO 892) reviews protein engineering methods including directed evolution, rational design, semi-rational design, and de-novo design; and states that despite the availability of a growing database of protein structures and highly sophisticated computational algorithms, protein engineering is still limited by the incomplete understanding of protein functions, folding, flexibility, and conformational changes (see entire publication especially Figs.1 and 3, and page 7, left column, lines 8-17).  The reference teachings only provide guidance for searching and screening for the genus of engineered enzymes and genus of engineered proteins having any biological activity, amino acid sequence, and structure.
The specification as originally filed does not disclose a representative number of species encompassed by the claimed genus by actual reduction to practice.  The specification as originally filed does not provide a correlation between function and structure to enable one of ordinary skill in the art to predict which amino acid sequences and structures correlate any engineered protein having improved biological activities including improved thermal stability and increased enzymatic activity as compared to a parent protein.  The specification as originally filed discloses a lysozyme from the T4 bacteriophage (T4L) in which Y18 is halogenated at the 
Hence, the specification does not provide sufficient written description to inform one of ordinary skill in the art that applicants were in possession at the time the application was filed of the claimed genus of engineered proteins comprising at least one halogenated amino acid residue, wherein the halogenated amino acid residue comprises formation of a hydrogen bond-enhanced halogen bond (HeX-B) which thermally stabilizes the engineered protein as compared to a parent protein, where the engineered proteins have any biological activity, amino acid sequence, and structure. 


8.	Claims 18-21, 23, 26, 27, 29, 31, and 33 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
According to MPEP 2164.01(a), factors considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is “undue” include, but are not limited to:  (A) The breadth of the claims; (B) The nature of the invention; (C) The state of the prior art; (D) The level of one of ordinary skill; (E) The level of predictability in the art; (F) The amount of direction provided by the inventor; (G) The existence of working examples; and (H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure.  MPEP§ 2164.04 states that while the analysis and conclusion of a lack of enablement are based on the factors discussed in MPEP § 2164.01(a) and the evidence as a whole, it is not necessary to discuss each factor in the written enablement rejection. The language should focus on those factors, reasons, and evidence that lead the examiner to conclude that the specification fails to teach how to make and use the claimed invention without undue experimentation, or that the scope of any enablement provided to one skilled in the art is not commensurate with the scope of protection sought by the claims.  Accordingly, the factors most relevant to the instant rejection are addressed in detail below.
The nature and breadth of the claims encompass any engineered protein or enzyme 
The reference of Chica et al. (Curr Opin Biotechnol. 2005 Aug;16(4):378-84; PTO 892) teaches that the complexity of the structure/function relationship in enzymes has proven to be the factor limiting the general application of rational enzyme modification and design, where rational enzyme modification and design requires in-depth understanding of structure/function relationships.  The reference of Singh et al. (Curr Protein Pept Sci. 2017, 18, 1-11; PTO 892) reviews protein engineering methods including directed evolution, rational design, semi-rational design, and de-novo design; and states that despite the availability of a growing database of protein structures and highly sophisticated computational algorithms, protein engineering is still limited by the incomplete understanding of protein functions, folding, flexibility, and conformational changes (see entire publication especially Figs.1 and 3, and page 7, left column, lines 8-17).  The reference teachings only provide guidance for searching and screening for the engineered enzymes and engineered proteins having any biological activity, amino acid sequence, and structure.
While the specification discloses an engineered T4 lysozyme (T4L) in which Y18 is halogenated at the meta position where the halogen is fluorine, chlorine, bromine, or iodine; the specification does not disclose the specific SEQ ID NO of the amino acid sequence of the engineered T4 lysozyme.  Further, the specification does not provide guidance, prediction, and working examples for making any other engineered enzymes, engineered structural proteins, engineered signaling proteins, engineered regulatory proteins, engineered transport proteins, engineered sensory proteins, engineered motor proteins, engineered defense proteins, engineered hormonal proteins, and engineered storage proteins.
Thus, one skilled in the art must perform an undue amount of trial and error experimentation which includes searching an screening for any protein or enzyme to engineer, searching and screening for any amino acid residue of any amino acid sequence of the any protein or enzyme to halogenate,  halogenating the selected amino acid residue at the meta-position with any halogen, and determining whether the engineered protein or enzyme has 
Therefore, in view of the overly broad scope of the claims, the specification’s lack of specific guidance and prediction, the specification’s lack of working examples, and the amount of experimentation required; it would require undue experimentation for a one skilled in the art to make and/or use the clamed invention.



Claim Rejections - 35 USC § 102
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

9.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

10.	Claims 18-21, 23, 26, 27, 29, 31, and 33 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Scholfield et al. (Biochemistry. 2017 Jun 6;56(22):2794-2802. Epub 2017 Apr 22; PTO 892).
Scholfield et al. teach an engineered T4 lysozyme in which Y18 is halogenated at the meta position where the halogen is bromine or iodine, and the halogenated amino acid residue comprises formation of a hydrogen bond-enhanced halogen bond (HeX-B) which thermally stabilizes the engineered T4 lysozyme.  Scholfield et al. teach that the halogen bond (XB) forms an electropositive σ-hole, the XB further forms an electronegative annulus around the center of the bond, the hydrogen bond (HB) acts as an electron acceptor, and the HB intensifies the M) that is at least 1kcal/mol higher than the parent lysozyme.  See entire publication and abstract especially MATERIALS AND METHODS section, RESULTS AND DISCUSSION section, Figs. 1-3, Tables 1-2, and pages 2795-2799.  Since the Patent Office does not have the facilities for examining and comparing the engineered T4 lysozyme taught by the reference to the engineered T4 lysozyme disclosed in the specification and encompassed by the claims, the burden is on applicant to show that the prior art engineered T4 lysozyme is different from the claimed engineered protein and the engineered T4 lysozyme disclosed in the specification.  See In re Best, 562 F.2d 1252, 195 USPQ 430(CCPA 1977).  Thus, the reference teachings anticipate the claimed invention.



Conclusion

11.	No claims are allowed.

12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christian L Fronda whose telephone number is (571)272 0929.  The examiner can normally be reached Monday-Thursday and alternate Fridays between 9:00AM   5:00PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Robert Mondesi can be reached on (408)918-7584.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 

/CHRISTIAN L FRONDA/Primary Examiner, Art Unit 1652